 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FELIX R. AYALA,                                    No. 2:21-cv-00601 GGH P
12                         Petitioner,
13              v.                                       ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    UNKNOWN,
15                         Respondent.
16

17             Petitioner, a state prisoner proceeding pro se, commenced this action by filing a motion

18   for extension of time to file a petition for writ of habeas corpus. ECF No. 1. The matter was

19   referred to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and Local Rule

20   302(c).

21             On April 9, 2021, the undersigned issued an order denying petitioner’s motion for

22   extension of time to file a habeas petition. ECF No. 3. In addition, the undersigned granted

23   petitioner sixty days from the date of the order to file a habeas petition in order to properly

24   commence this action as required by Rule 3 of the Rules Governing Section 2254 cases. Id. at 1.

25   Petitioner was further informed he must either pay the required filing fee or file an application

26   requesting leave to proceed in forma pauperis. Id. Finally, petitioner was warned that failure to

27   comply with the order would result in a recommendation that this matter be dismissed. Id. The

28   ////
                                                         1
 1   deadline has now passed, and petitioner has not responded to the court’s orders, nor taken any

 2   action to prosecute this case.

 3           IT IS HEREBY ORDERED that the Clerk of the Court randomly assign a district judge to

 4   this action.

 5           Further, IT IS HEREBY RECOMMENDED that this action be dismissed, without

 6   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

 7   Civ. P. 41(b); Local Rule 110.

 8           These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

10   after being served with these findings and recommendations, petitioner may file written

11   objections with the court. The document should be captioned “Objections to Magistrate Judge's

12   Findings and Recommendations.” Failure to file objections within the specified time may waive

13   the right to appeal the District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.1991).

14   Dated: June 24, 2021
                                                /s/ Gregory G. Hollows
15                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
